DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-12, 14-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or suggest a corner window lite assembly comprising a window lite having a first and second lite portion forming an angle between 45-135 degrees, a frame, a header saddle, a base plate, a first and second vertical post, a first back plate configured to couple the first saddle portion via first set of fasteners such that a portion of a header is positioned between the first back plate and first saddle portion and the first set of fasteners extends through the first saddle portion, the header and the first back plate as recited in claim 1; or where the first window lite portion and second window lite portion are sealed together at a juncture with a sealant as recited in its entirety in claim 11; or a corner window lite assembly where the base plate comprises a set of fastener receivers configured to receive a set of fasteners that extend through the base plate and a flooring component beneath the corner window lite assembly and wherein an exterior finish surrounds an outer surface of the header saddle and interior finish surrounds an outer surface of the back plate when integrated into the exterior wall portion of the building as recited in claim 21 in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633             
/BRENT W HERRING/Primary Examiner, Art Unit 3633